DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/FR2018/053284 12/13/2018
FOREIGN APPLICATIONS
FRANCE 1762303 12/15/2017
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
	The following is a new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (International Journal of Biological Macromolecules, 27 (2000) 99-105).
Zhang teaches insect chitin obtained from beetle larva cuticle.  Beetle larvae were frozen and their organs removed.  The beetle larva cuticles were washed, dried, and powdered.  This powdering (grinding) step took place after separation of the cuticles from the soft part.  Chitin was isolated by treatment with 1M NaOH at 80°C for 36 or 24 hours, and then proteins were completely removed.  See page 100, Sections 2.1.1. and 2.1.2.  The chitin was then deacetylated to give chitosan.  See page 100, Section 2.1.3.
Zhang is silent about the molecular weight and purity levels of the chitin, but because the process and source for preparing the chitin is the same as is claimed, the resulting chitin should have the same properties.
The insects were necessarily killed during Zhang’s process which includes removal of organs.

Claim(s) 1-4, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulino (Carbohydrate Polymers 64 (2006) 98-103).
Paulino teaches a method wherein chrysalides of silkworm were treated with HCl to remove catechols and Ca, Mg, and K, then treated with 1M NaOH at 80°C for 24 hours.  See 6 to 5.9 X 106.  See page 102, Table 4.  The molecular weight was measured using a different method and was measured as chitosan.  Although the method for measuring molecular weight is different than what is claimed, the molecular weight is more than triple what is claimed, so the differences in measurement would not be significant enough to arrive at a number lower than what is claimed.  The molecular weight for the chitin from which the chitosan was obtained would be expected to be even higher than that for chitosan, and certainly not lower because the conditions for deacetylation cannot result in an increase in molecular weight.  The removal of proteins and catechols were efficient, suggesting a great purity of the product.  See page 101, paragraph bridging left and right columns.  The final products were of high purity chitin and high purity chitosan.  See page 102, Conclusion.
Paulino does not teach the purity levels of the product other than “great,” and “high,”  but because the process and source for preparing the chitin is the same as is claimed, the resulting chitin should have the same properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (International Journal of Biological Macromolecules, 27 (2000) 99-105) in view of CN101775085A (machine translation, published 2010, of record) or Bristow (WO 2009/117499 A1, September 24, 2009, of record).
Zhang teaches as set forth above, but is silent regarding how the soft part of the insect was separated from the cuticle.
CN101775085A teaches that insect skin and internal organs are separated using a filter press (page 3, 1).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a filter press or a belt press to separate the cuticle from the soft part for use in Zhang’s method.  Zhang teaches that the soft part is separated from the cuticle before grinding and extraction, but is silent about how the separation is done.  The skilled artisan would look to known processes for separating insect cuticle from the soft parts, and known processes include the use of a filter press or a belt separator.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623